Title: Benjamin Henry Latrobe to Thomas Jefferson, 17 June 1817
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
             Dear Sir
            Washington
June 17th 1817
          
          Your letter of the 12th currt (P.M. 14th June) I have just now received, and am, more than I can express, flattered and gratified by the request it contains.—And not only is it pleasing to me, tha to find that after so many Years knowledge of my character & talents, while employed in the public service under your eye & direction, I still retain your esteem and friendship, but I have derived important professional improvement from the entirely novel plan of an Academy suggested by you. At this moment I have only time to thank you for all your letter contains; but by the 1st of July, I will transmit to You all that my professional knowledge enables me to suggest & design towards the execution of Your plan, of which I shall ask leave to retain a Copy. I have long considered the common plan of a College as most radically defective.—In your design the principal evils of the usual barrack arrangement appear to be avoided. But I have only had time to read your letter, and now can only assure You of that respect & attachment with which I always have been & am
          
            Your,
            B H Latrobe
          
        